Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebihara et al. et al. (hereinafter Ebihara, JP 2004-258537).
For claims 1-2, 7 and 11: Ebihara discloses an imaging system, figs. 1-3 comprising: 
an endless belt (film) 41 to convey a medium P having a toner image fixed thereto [0068-0069, 0074], along a conveying route in a conveying direction, fig. 1;
a pair of rollers 43, 44 including a first roller and a second roller, to engage with the endless belt [0069], fig. 1:
a heating element 42 located between the first roller and the second roller along the conveying route, the heating element having a planar surface adjacent to an inner peripheral surface of the endless belt [0069], fig. 1;
a pressing roller 45 to apply a pressure to the medium conveyed by the endless belt, wherein the pressing roller is located on a side of the endless belt that is opposite to the planar surface of the heating element [0070], fig. 1; and
a cooling device 57, fig. 2 located downstream from the heating element in the conveying direction of the conveying route of the medium, between the first roller and the second roller [0096, 0101], fig. 2; and that the planar surface of the heating element includes 
a first heated surface portion contacting a portion of the endless belt adjacent to the pressing roller, (nip portion/ heating portion N [0026, 0070], fig. 1) and 
a second heated surface portion located between the first heated surface and the second roller 43 (a surface to a left from the N, fig. 1) and contacting a portion of the endless belt that is offset relative to the pressing roller, along the conveying route, fig. 1; and that the heated surface of the heating element is longer in the conveying direction than the pressing region N between the heated surface and the pressing roller, fig. 1.

For claim 3: Ebihara discloses the second roller 43 is located upstream from the first roller in the conveying direction.

For claim 5: Ebihara discloses an external roller 22 to contact a portion of the endless belt 41 that engages with the second roller 43 (at least indirectly through the medium P, fig. 1), wherein the external roller includes a heating element 25. 

For claim 6: Ebihara discloses an assisting roller 22 located upstream from the pressing roller in the conveying route, the assisting roller to contact a surface of the endless belt, (at least indirectly through the medium P) that is opposite to the inner peripheral surface of the endless belt, fig. 1. 

For claim 8: Ebihara discloses a pair of rollers 43, 44 including a first roller and a second roller to engage with the endless belt 41, 
wherein the first heated surface portion and the second heated surface portion of the heating element are located between the first roller and the second roller along the conveying route, fig. 1.

For claim 9: Ebihara discloses an assisting roller 22 located upstream from the pressing roller in the conveying route, fig. 1, the assisting roller to contact a surface of the endless belt (at least indirectly through the medium P) that is opposite to the inner peripheral surface of the endless belt.

For claim 10: Ebihara discloses a belt roller 22, fig. 1 to engage with the endless belt (at least indirectly through the medium P), wherein the belt roller includes a heating element 25, [0064].

For claim 12: Ebihara discloses that the heated surface includes 
a first heated surface portion located in alignment with the pressing roller (surface N) and 
a second heated surface portion located upstream (to the left in fig. 1) from the first heated surface portion N in the conveying direction, fig. 1.

For claim 14: Ebihara discloses a first roller 44 and a second roller 43 to engage with the conveyor belt, 
the second roller 43 being located upstream from the first roller in the conveying route, fig. 1; and
a heating roller 22 to contact a portion of the conveyor belt 41 adjacent the second roller (at least indirectly through the medium P, fig. 1).

For claim 15: Ebihara discloses an assisting roller 22 located upstream from the pressing roller in the conveying route, the assisting roller to contact the side of the conveyor belt (at least indirectly through the medium P) that is opposite to the heated surface of the heating element, fig. 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/ are rejected under U.S.C. 103 as being unpatentable over Ebihara  in view of Kawabata et al. (hereinafter Kawabata, JP 2005-017619).  
Ebihara discloses the device as stated above.
For claim 4: Ebihara discloses the imaging system according to claim 3 and the second roller.
Ebihara is silent so as to the second roller includes a heating element. 
Kawabata discloses a roller 21 that includes a heating element 23, [0031, 0034], figs. 1-3, 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Ebihara, so as to have the heating element in the roller, as it is well known in the art and as taught by Kawabata, in order to obtain optimum heating performance on the basis of its suitability, and as a matter of design consideration that involves only routine skills in the art.

For claim 13: Ebihara discloses the imaging system according to claim 11, and 
a first roller 44 and a second roller 43 to engage with the conveyor belt 41, fig. 1
wherein the second roller is located upstream from the first roller in the conveying route, fig. 1.
Ebihara is silent so as to the second roller is a heating roller.
Kawabata discloses a heating roller 21, [0031, 0034], figs. 1-3, 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Ebihara, so as to have the heating roller, as it is well known in the art and as taught by Kawabata, in order to obtain optimum heating performance on the basis of its suitability, and as a matter of design consideration that involves only routine skills in the art.

Response to arguments
Applicant's arguments filed 11/19/2021, with respect to the Election/ Restriction requirements have been fully considered and are persuasive. Therefore, the Election/ Restriction requirements have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852